Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 4/11/21, have been fully considered but they are not found to be persuasive.  Independent claims 1 and 41 have not been amended and new claims 56 and 57 are added.  Claim 56 is directly dependent from claim 1 and all previous claims which were dependent on claim 1 are now dependent from claim 56.  Claim 57 is directly dependent from claim 41 and all previous claims which were dependent on claim 41 are now dependent from claim 57.  Basically, claims 56 and 57 further limit claims 1 and 41, respectively, and all previously presented claims are now amended to include claims 56 or 57 in the dependency tree.  The prior art rejections to Smith et al. (US 2018/0370800) is wholly maintained.  Applicants argue that Smith et al. does not teach cured resins which have the properties recited in claims 1, 41, 56 and 57.  However, as stated in the rejection below, Smith et al. is concerned with preparing shelf-stable quantum dot dispersions.  So while Smith et al. does not exemplify curing the compositions taught therein, one of ordinary skill in the art understands that the compositions are inherently comprised of photocurable thiol-ene type curing systems.  Smith et al. explicitly teaches that such shelf-stable compositions are to be applied to substrates and preferably photo-cured.  Given the chemical makeup of the quantum dot dispersions, photo curing is at once envisaged.  Moreover, the properties regarding the SP value of the alicyclic structures is based on the monomers themselves as taught in Applicants disclosure, and not on the cured product.  Specifically, in paragraph 0045 of Applicants pre-grant publication, the SP values refer to the highest SP value and lowest SP value of the polyfunctional (meth)acrylate compound and the monofunctional (meth)acrylate compound, and not to the SP values of the cured composition.  As such, Applicants arguments regarding claims 1 and 41 are not found to be persuasive.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-15, 17, 18, 41-50, 52, 53, 56 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2018/0370800).  This application was effectively filed on 6/23/17 (provisional application 62/524,058), and the provisional application discloses the subject matter of the pre-grant publication.
Claims 1, 41, 56 and 57: Smith teaches preparing homogeneous and anaerobically stable quantum dot (QD) concentrates.  Smith is concerned with preparing solvent-free (or substantially solvent-free) QD dispersions noting the issues that may arise when employing solvent-containing QD dispersions (paragraph 0003-0005).  The QD dispersions taught and exemplified include at least one population of nanostructures, at least one reactive diluent, at least one anaerobic stabilizer, and at least one organic resin (paragraphs 0023-0027).  The at least one population of nanostructures include quantum dot phosphors (paragraph 0029).  Smith et al. explicitly teaches compositions which are comprised of a quantum dot phosphor (green and/or red quantum dot 
Smith et al. further teaches that the quantum dot concentrates taught therein may be used to prepare nanostructure films used to form display devices, which refer to any display device with a lighting display (paragraph 0403).  The devices include liquid crystal displays, televisions, computers, mobile phones, and the like (paragraph 0403).  The cured nanostructure films, by comprising the quantum dot phosphors, are inherently wavelength conversion members, thereby satisfying claim 1.  Curing any of the explicitly taught compositions of Smith et al., which is at once envisaged by one of ordinary skill in the art, onto a substrate would anticipate all of the limitations regarding instant claim 1.
Last, while Smith et al. does not explicitly teach that the resin cured products have a storage modulus which satisfies the limitations of claims 56 and 57, Smith et al. teaches substantially the same chemical compositions as taught by Applicants.  Specifically, example 2 of Smith et al. and example 1 of Applicants working examples teach a curable composition 
Claims 2 and 43: While Smith et al. does not explicitly teach the V1/V2 area as recited in claims 1 or 43, like Applicants specification, Smith et al. employs a molar excess of acrylate to thiol groups in amounts similar to Applicants.  Specifically, Applicants employ 74.6 g of tricyclodecane dimethanol diacrylate (A-DCP) and 18.7 grams of pentaerythritol tetrakis (3-mercaptopropionate) (PEMP), which results in an acrylate/thiol molar ratio of 3.26.  Smith et al. exemplifies 12 g of PEMP and 43.2 g of A-DCP, which results in an acrylate/thiol molar ratio of 2.861
Claims 3 and 44: Because Smith et al. employs the same reactive thiol and reactive acrylate compounds in substantially similar amounts, it would be expected that cured resins prepared from the compositions taught by Smith et al. would have a glass transition temperature of 85 °C or higher as required by claims 3 and 44.  A chemical composition and its properties are inseparable.
Claims 5-7: The reactive acrylate monomers exemplified by Smith et al. anticipate claims 5-20.
Claims 8 and 42: Example 2 of Smith et al. teaches a quantum dot concentrate which is comprised of 43.2 g of TCDD, 2.146 g of green QD concentrate, and 1.037 g of red QD concentrate.  The QD concentrates are largely comprised of isobornyl acrylate (90-95 wt% as 
Claims 10 and 45: The resin cured product comprises an ester structure, owing to the ene-thiol addition, thereby anticipating claims 10 and 45.
Claims 11, 13, 46 and 48: The working examples of Smith et al. teaches including a titanium dioxide white pigment, thereby anticipating claims 11, 13, 46 and 48.
Claims 12 and 47: Smith et al. exemplifies the use of titanium dioxide (R706).  R706 has an average particle size of 0.36 microns, which falls within the 0.1 to 1 micron range of claim 12.2
Claims 14 and 49: As stated above Smith et al. explicitly teaches preparing nanostructure layers which are applied to the surface of a substrate, which anticipates claims 14 and 49 (paragraphs 0392-0393).
Claims 15 and 50: Claims 15 and 50 are directed to a wavelength conversion member which is used for displaying an image.  The limitation “for displaying an image” is an intended use limitation.  For such limitations, the prior art compositions taught by Smith et al. need only be capable of serving Applicants claimed role.  And because the cured films prepared from the exemplified compositions taught by Smith et al. are inherently wavelength conversion members, and comprise the same ingredients claimed by Applicants, it necessarily follows that the wavelength conversion members taught by Smith et al. are capable of being used for displaying an image, thereby satisfying claims 15 and 50.  Smith et al. also makes strong implications that the cured resins taught therein are to be employed in display devices, which obviously are capable of displaying an image (paragraph 0403).
Claims 17, 18, 52 and 53:  Smith et al. explicitly teaches that one or more barrier layers may be deposited on one or both sides of the nanostructure layer.  As such, it would have been at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0370800), as applied to claims 1 and 41, respectively.
Smith et al. teaches that the exemplary luminescent materials include core/shell quantum dot phosphors; most of which are comprised of at least one of Cd or In (paragraph 0218).  As such, it would have been obvious to one of ordinary skill in the art to have included a quantum dot phosphor comprising either Cd or In, thereby satisfying claims 16 and 51.

s 19, 20, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0370800), in view of Lee et al. (US 2016/0005932) as applied to claims 1 and 41, respectively.
Smith et al. teaches quantum dot dispersions which are dispersed within a reactive matrix-forming material, which cures by an ene-thiol reaction, as described above for claims 1 and 41.  While Smith et al. does not explicitly teach that a back light unit for an image display device may be prepared from the curable compositions taught therein, Lee et al. does teach this end use.  Smith et al. and Lee et al. are combinable because they are from the same field of endeavor, namely quantum dot dispersions which may be employed in display devices.  Smith et al. explicitly teaches that the quantum dot dispersions taught therein may be employed in display devices encompassing liquid crystal displays (paragraph 0403).  It is clear from the teachings of Lee et al. that the cured quantum-dot-containing resins are employed in the same manner as claimed by Applicants in claims 19, 20, 54, and 55.  One having ordinary skill in the art, given the teachings of Lee et al., would have understood that the compositions taught by Smith et al. may be employed in an image display device comprising a back light unit, wherein the backlight unit includes a layer which satisfies the limitations of claims 1 and 41.  Smith et al. infers that end uses for the compositions taught therein include being employed in LCD display devices, and Lee et al., which teaches substantially similar resin compositions, explicitly teaches the end uses of claims 19, 20, 54 and 55.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amount of acrylate contribution of IBOA is minor in both Smith et al. and Applicants specification, so it is not included in the calculation above, but would not be expected to change the overall acrylate/thiol molar ratio.
        2 As evidenced by a technical data sheet for Ti-Pure R-706 Titanium Dioxide (a copy of this technical data sheet is already of record).